Citation Nr: 1822388	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence exists to reopen a claim of entitlement to service connection for a stomach condition to include gastroesophageal reflux disease ("GERD").

4.  Entitlement to service connection for a stomach condition to include GERD.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Army, with active duty service from November 1964 to November 1966. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions, dated August 2011 and August 2014, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In pertinent part, the November 2011 rating decision denied the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Thereafter, in an August 2014 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for a stomach disability.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge, at a Travel Board hearing.  A transcript of the hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has been before the Board on serval prior occasions.  More recently, in an October 2016 decision, the Board remanded the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus to the AOJ for further development.  Specifically, the AOJ was directed to obtain a VA medical opinion.  In response, the AOJ obtained a March 2017 VA medical opinion which addressed the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, the Board required further clarification, and in June 2017 the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a).  In November 2017, the Board secured and associated with the claims folder, the responsive specialist medical opinion.  

In January 2018, as required by VA law and regulation, the Board provided the Veteran and his representative copies of this report and afforded him 60 days to respond with additional evidence or argument.  See 38 C.F.R. § 20.903.  On March 19, 2018, the Veteran's representative submitted a responsive brief in support of the claims for entitlement to service connection for bilateral hearing loss disability.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

As to the remaining claims for entitlement to service connection for bilateral tinnitus and GERD, the Board observes that the Veteran, through his representative, submitted a final appellate brief in September 2017.  Since the date of this correspondence, the Veteran has submitted additional medical evidence in support of his claim for service connection for GERD.  See December 2017 Affidavit.  As the Veteran did not request in writing that the AOJ initially review this evidence, the Board finds that appellate consideration may proceed without prejudice to the Veteran. See U.S.C. § 7105(e).   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT


1.  The Veteran was found to have a preexisting right ear hearing loss disability on his November 1966 entrance examination.  A review of the service medical records does not indicate that the preexisting right ear hearing loss disability was aggravated by the Veteran's active duty service. 

2.  The Veteran's current left ear hearing loss did not begin during, or for several decades after, his active duty service, and was not otherwise caused by service

3. The Veteran's current bilateral tinnitus began during, or was otherwise caused by, his active service. 

4.  In August 2011, the Board denied the Veteran's claim for entitlement to service connection for GERD, to include as due to the service connected sinusitis disability.  The Veteran did not appeal this denial and it therefore became final. 

5.  In May 2013, the Veteran submitted a new claim for entitlement to service connection for GERD, to include as due to the service connected sinusitis disability.  After reviewing this subsequent claim, and the evidence submitted in support thereof, in a light most favorable to the Veteran, the Board finds that new and material evidence has been submitted sufficient to reopen the previously denied claim. 

6.  The competent and credible evidence of record does not support a finding that the Veteran's GERD is etiologically related to any period of active duty service.  Moreover, the competent and credible evidence of record does not support a finding that the Veteran's GERD disability is either caused by or aggravated by the service connected sinusitis disability. 



CONCLUSIONS OF LAW

1.  The Veteran's preexisting right ear hearing loss disability was not aggravated by his active duty service.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for the Veteran's left ear hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).

3.  After resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus has been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).

4. The Board's August 2011 decision denying entitlement to service connection for GERD, to include as due to the service connected sinusitis disability, is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. § 20.1100 (2017). 

5. Resolving all doubt in the Veteran's favor, new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for GERD, to include as due to the service connected sinusitis disability.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (West 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2017).     

6.  The criteria for service connection for GERD, to include as due to the service connected sinusitis disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The VCAA required notice provisions were accomplished by numerous letters, including those dated in September 2006, September 2010, and June 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Of record are the Veteran's service treatment records and post-service medical treatment records, including VA treatment records from the Bay Pines VA Medical Center ("VAMC").  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the electronic claims file; the Veteran has not contended otherwise.

The Veteran has additionally been afforded numerous VA examinations which addressed the Veteran's reported symptoms, frequency, and etiology of the bilateral hearing loss, tinnitus, and GERD disabilities discussed herein.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds these VA examinations are adequate for rating purposes and an additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

As noted in the introduction, the Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge (VLJ) at a January 2017 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2017 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  The Veteran has not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims. Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Governing Rules and Regulations for Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA regulations recognize an additional, alternative, method of entitlement to service connection for certain chronic diseases.  Specifically, if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that both sensorineural hearing loss and tinnitus are considered "chronic" disabilities under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection sensorineural hearing loss and tinnitus. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	i.  Entitlement to service connection for a bilateral hearing loss disability: 

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  In addition to the general regulations concerning service connection cited above, service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

That being the relevant law, the Board will discuss the merits of the Veteran's claim for service connection of his right and left ear hearing loss disability separately.  However, first, the Board makes an initial determination that the Veteran has satisfied the current disability requirement for entitlement to service connection.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of a bilateral hearing loss disability.  Specifically, the results from a March 2017 VA audiological examination are summarized in the chart below, with pure tone threshold recorded in decibels:   




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
40
55
LEFT
45
45
40
50
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Therefore, the Veteran has a current bilateral hearing loss disability, for VA purposes, based on his pure tone thresholds and speech recognition ability.  See 38 C.F.R. § 3.385.  However, as the Veteran had a noted right ear hearing loss disability at the time of his November 1964 entrance into military service, the Board will discuss the right and left ear hearing loss disabilities separately below. 


a.)  Entitlement to service connection for a right ear hearing loss disability:

The Veteran seeks entitlement to service connection for a right ear hearing loss disability.  Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  However, this presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Where a preexisting disability is noted upon entry into service, then the claim is one of entitlement to compensation based upon aggravation of a preexisting disability.  

In the instant appeal, the Veteran was provided with an entrance examination in November 1964, which reported the presence of a right ear hearing loss disability for VA purposes.  Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since January 1, 1967, those standards have been set by the International Standards Organization ("ISO")-the American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to January 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his November 1964 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
40
35

As discussed, threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley at 157.  Therefore, the report from the Veteran's entrance examination noted a right ear hearing loss disability prior to his entrance to active duty service.  Accordingly, right ear hearing loss was preexisting under 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). 

As this disability preexisted his active service, the Veteran cannot bring a claim for service connection for hearing loss in his right ear due to inservice incurrence of the disability, but may bring a claim for service-connected aggravation.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  As will be discussed below, the competent and probative evidence of record does not show that the Veteran's preexisting right ear hearing loss underwent a permanent worsening beyond the normal progression during the Veteran's active duty service.  

As an initial matter, the Board acknowledges that the Veteran was exposed to loud noises during his active duty service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a mechanic.  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a mechanic involved a "high" probability of nose exposure during service.  Accordingly, the Board finds the Veteran was exposed to acoustic trauma, in the form of loud noises, during his active duty service.

Despite this finding, the Board observes that a November 1966 audiological examination, administered at the Veteran's separation physical examination, does not show any worsening of his right ear hearing loss disability.  Rather, the audiological examination appears to show an improvement in the right ear hearing acuity.  As this examination as administered prior to January 1, 1967, the Veteran's audiometric test results from his November 1966 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
X
15

While this November 1966 audiological examination reported improvement in the Veteran's right ear hearing acuity, it does indicate that the Veteran continued to experience some degree of hearing loss.  See 38 C.F.R. § 3.385;  see also Hensley at 157 (holding that threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss).  

As to whether this November 1966 audiological examination supports a finding for aggravation, the Board relies on two VA medical opinions, dated March 2017 and November 2017, which provide probative evidence against such a claim.  First, the March 2017 VA examiner found that the Veteran entered into active duty service with a preexisting right ear hearing loss disability.  Then, citing to the November 1966 separation examination, the March 2017 audiologist explained that there was no evidence, based upon these objective reports, that supports a finding for in-service aggravation.  The VA examiner stated while continuous and repeated noise exposure can cause temporary or permanent hearing loss, a normal audiogram after such noise exposure suggests there was no aggravation of the right ear hearing loss disability.  

Thereafter, the Board obtained a November 2017 VHA medical opinion which reached the same conclusion.  Following a review of the medical evidence, including the in-service audiological examination, the examiner concluded there was no evidence which would support a finding for aggravation of the pre-existing right ear hearing loss disability.  

In addressing the Board's question as to whether an individual may experience delayed onset of hearing loss symptoms, the examiner stated that the medical evidence and literature does not support such a finding.  Specifically, the November 2017 examiner cited to a 2006 study published by the Institute of Medicine ("IOM") which concluded there was not sufficient evidence to determine whether hearing loss can develop much later in one's lifetime, long after the cessation of noise exposure.  

The Board is aware that the Veteran, through his representative, has argued that the 2006 IOM study additionally concluded that "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." See e.g.  March 2018 Appellant Brief.  While the Board has considered this additional citation, the Board finds that the November 2017 VHA medical opinion is more probative on the issue of right ear hearing loss aggravation.  Specifically, the November 2017 VHA medical opinion cited to additional medical literature which found no difference in hearing sensitivity over time, and thus found no evidence suggesting that hearing loss can develop years after the initial acoustic trauma. 
	 
While the Board is sympathetic to the Veteran's argument, the Board finds that the November 2017 medical opinion is more probative on the issue of entitlement to service connection.  Notably, the opinion provided by the November 2017 medical examiner is detailed supported by a clear rationale, and citations to medical literature and are therefore entitled to significant probative value.  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992)(holding that the Board is permitted to favor one medical opinion over another provided that it gives adequate statements of its reasons and bases for doing so). 

The Board observes that the Veteran has submitted medical statements from his private physicians which suggest that a potential nexus exists between the Veteran's current right ear hearing loss disability and his active duty service.  For example, in February 2017, the Veteran submitted the results of a private audiological examination, which included a handwritten note from the clinician stating that the Veteran's hearing loss "could have been from" his military service.  See April 2017 Medical Report.   However, due to the speculative nature of this opinion, the Board assigns it little probative value.  See Stegman v. Derwinksi, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection.).  Moreover, service connection may not be predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102 ; See Perman v. Brown, 5 Vet. App. 237, 241   (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Based on all the foregoing, the Board finds the evidence included in the claims file does not establish the Veteran's preexisting right ear hearing loss permanently increased in severity during his active duty service.  He has not presented competent evidence of a permanent increase in severity, and the competent medical evidence of record, including the November 2017 VHA medical opinion, find that there is no evidence to support a finding of aggravation.  As discussed, because the Veteran's right ear hearing loss was noted on his entrance examination, the burden falls on the Veteran to establish a permanent worsening during his active duty service.  See Horn at 238.  In this case, the Veteran has not met his burden to establish worsening and the presumption of aggravation does not apply.    

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connected aggravation of the Veteran's right ear hearing loss disability.   38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection based on aggravation is not warranted, and service connection for a right ear hearing loss is denied.

b.)  Entitlement to service connection for a left ear hearing loss disability:

The Veteran additionally seeks entitlement to service connection for a left ear hearing loss disability.  As noted above, the evidentiary record establishes that the Veteran has a current left ear hearing loss disability, for VA purposes.  The Board finds that the Veteran did not have a left ear hearing loss disability at his entrance into active duty service.  The results of the Veteran's November 1966 entrance examination audiological testing reported normal hearing acuity, across all tested thresholds.  Again, as this examination as administered prior to January 1, 1967, the Veteran's audiometric test results from his November 1966 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
15
10

Thereafter, the Veteran was provided a second audiological examination in November 1966, prior to his separation from active duty service.  Once again, as this examination as administered prior to January 1, 1967, the Veteran's audiometric test results from his November 1966 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
X
10
 
As noted above, the Court has held that, using ISO-ANSI standards, "the threshold for normal hearing is from 0 to 20 dB [decibels] and higher threshold levels indicate some degree of hearing loss."  See Hensley, 5 Vet. App. at 157.  Therefore, the results of both the November 1964 and the November 1966 audiological examinations demonstrate the Veteran entered active service and separated from military service with normal left ear hearing acuity.  

A comparison of the November 1964 and the November 1966 audiological examinations does not suggest the Veteran's left ear hearing worsened during his time in active service.  Moreover, a review of his service treatment records fails to identify any complaints of, or treatment for, diminished left ear hearing through his time in service.  On the contrary, the Veteran expressly denied any symptoms of hearing loss during his November 1966 separation examination.  Therefore, the evidence, including the Veteran's contemporaneous lay statements, does not suggest he developed any hearing loss during his time in active service.

Additionally, the evidence does not establish the Veteran sought any treatment for, or otherwise made any complaint of, any hearing loss for several decades after his separation from active duty service.  An inspection of the Veteran's medical records indicates he did not complain of, or seek treatment for, any hearing loss symptoms until January 1999, when he was diagnosed with a left ear hearing loss disability.  See Bay Pines VAMC Records.  Thus, while the Veteran has testified to experiencing continuous symptoms of left ear hearing loss, while competent, are less than fully credible.  The Board finds the Veteran's current argument of continuous symptoms of hearing loss is inconsistent with the contemporaneous statements he made to medical professionals and therefore is less than fully credible.   See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence has greater probative value that history as reported by the Veteran).

As for the medical opinions of record, the Board finds the March 2017 and November 2017 VA medical opinion to be probative evidence against the Veteran's claim for service connection.  Specific to the left ear, the March 2017 VA examiner opined that the Veteran's current hearing loss was not a result of his in-service noise exposure.  In support of this opinion, the VA examiner explained there was no progression of hearing loss between the Veteran's entrance and separation examinations.  The VA examiner stated while continuous and repeated noise exposure can cause temporary or permanent hearing loss, a normal audiogram after such noise exposure suggests there was a full recovery of hearing acuity.   Furthermore, the examiner cited to the Veteran's subjective reports that he was provided with hearing protection during his active military service.  As a result of these factors, the examiner opined it was less than likely that the Veteran's left ear hearing loss was related to his noise exposure during active duty service.  

Thereafter, the Board obtained a November 2017 VHA medical opinion which concluded the Veteran's current left ear hearing loss disability was not etiologically related to his active duty service.  In support of this conclusion, the examiner cited to the Veteran's November 1964 and November 1966 audiological examinations which showed no evidence of a left ear hearing loss disability prior to or following the Veteran's military service.  In addition to these audiological tests, the November 2017 examiner stated there was no evidence within the Veteran's service medical records which suggested he ever sought treatment for or complained of any hearing loss related symptoms.  Relying on the accuracy of these examinations, and the lack of any contemporaneous reports of symptoms, the examiner explained there was no evidence to support a finding that the Veteran's military service, including the acoustic trauma he sustained therein, caused his current left ear hearing loss disability.  

In addressing the Board's question as to whether an individual may experience delayed onset of hearing loss symptoms, the examiner stated that the medical evidence and literature does not support such a finding.  Specifically, the November 2017 examiner cited to a 2006 study published by the Institute of Medicine ("IOM") which concluded there was not sufficient evidence to determine whether hearing loss can develop much later in one's lifetime, long after the cessation of noise exposure.  Once again, the Board notes that the Veteran, through his representative, has argued that the 2006 IOM study additionally concluded that "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." See e.g.  March 2018 Appellant Brief.  However, for the same reasons described above, the Board finds that the November 2017 VHA medical opinion is more probative on the issue of right ear hearing loss aggravation.  Specifically, the November 2017 VHA medical opinion cited to additional medical literature which found no difference in hearing sensitivity over time, and thus found no evidence suggesting that hearing loss can develop years after the initial acoustic trauma. 
	 
While the Board is sympathetic to the Veteran's argument, the Board finds that the November 2017 medical opinion is more probative on the issue of entitlement to service connection.  Notably, the opinion provided by the November 2017 medical examiner is detailed supported by a clear rationale, and citations to medical literature and are therefore entitled to significant probative value.  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992)(holding that the Board is permitted to favor one medical opinion over another provided that it gives adequate statements of its reasons and bases for doing so). 

The Board observes that the Veteran has submitted medical statements from his private physicians which suggest that a potential nexus exists between the Veteran's current left ear hearing loss disability and his active duty service.  For example, in February 2017, the Veteran submitted the results of a private audiological examination, which included a handwritten note from the clinician stating that the Veteran's hearing loss "could have been from" his military service.  See April 2017 Medical Report.   However, due to the speculative nature of this opinion, the Board assigns it little probative value.  See Stegman v. Derwinksi, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection.).  Moreover, service connection may not be predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; See Perman v. Brown, 5 Vet. App. 237, 241   (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Finally, as to the Veteran's remaining lay assertions of a nexus, the Board has considered his lay allegations of continuous symptoms and his reports that he developed symptoms of hearing loss during service, but finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report his symptoms and experiences, he is not competent to ascertain the etiology of his current left ear hearing loss disability.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As to the Veteran's claim, the reasoning expressed in Jandreau is applicable because he seeks to offer an etiology opinion rather than provide a diagnosis.  The Board finds that the question of whether the Veteran currently has a left ear hearing loss disability as a result of his military service is too complex to be addressed by a lay person.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  

Based on all the foregoing, the Board finds the evidence included in the claims file does not establish the Veteran's current left ear hearing loss disability is etiologically related to his active duty service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection of the Veteran's left ear hearing loss disability.   38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

	ii.  Entitlement to service connection for bilateral tinnitus: 

The Veteran additionally seeks entitlement to service connection for bilateral tinnitus.  Throughout his appeal, the Veteran has alleged his exposure to high frequency and loud noises during service caused his current bilateral tinnitus.

As an initial matter, the Board observes that the Veteran has a current diagnosis for bilateral tinnitus.  See e.g. November 2011 VA Examination.   Additionally, and as discussed above, the Board acknowledges that the Veteran was exposed to high frequency and loud noises during his military service.  However, neither exposure to noise in the military, nor a currently diagnosed disability, alone are grounds for service connection in all cases.  Rather, the military noise exposure must cause the tinnitus.  This connection can be established by either medical opinion of record, or by credible evidence that establishes continuity of symptomatology.  

The Veteran may also establish continuity of symptomatology by his own lay testimony.  The Court has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when: (1) a lay person is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Id.; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the record includes the Veteran's descriptions of constant ringing in his ears, since his separation from military service.  See e.g. Hearing Transcript.  Throughout the evidence of record the Veteran has consistently related his current tinnitus to his exposure to acoustic trauma while in service, and the record does not contain any suggestion of an alternative, conflicting date of symptom onset.  As the Veteran's testimony has been consistent, the Board finds no reason to doubt the veracity or credibility of his testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that the Veteran's statements are credible to establish that his symptoms of tinnitus began while he was still in active duty military service and have continued to the present day.

The Board acknowledges that the Veteran's tinnitus was evaluated by two VA examiners, in November 2011 and March 2017, who both found the Veteran's bilateral tinnitus was not caused by, or the result of, noise exposure during service.  However, the Board finds that both medical opinions were conclusory in nature and are entitled to limited probative value. See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports).  

Additionally, the evidentiary record contains a June 1997 medical opinion which states that the Veteran's tinnitus was caused by his in-service noise exposure.  In support of that conclusion, the June 1997 medical examiner noted that the Veteran sustained significant acoustic trauma during service and had reported symptoms of constant tinnitus since his separation from military service. 

Moreover, the Director of the VA Compensation and Pension Service observed in VBA Training Letter 10-02 (March 2010) that the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  It was also noted that "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurred" ... "Therefore, delayed-onset tinnitus must be considered."  

In conclusion, the Veteran's consistent lay testimony relating his tinnitus symptoms to his military service and the June 1997 medical opinion both tend to establish the Veteran's current bilateral tinnitus is the result of his military service.  As such, the Board concludes that the evidence for and against the Veteran's claim for service connection is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102..  Accordingly, service connection for bilateral tinnitus is granted.

iii.  Whether new and material evidence exists to reopen a claim of entitlement to service connection for GERD, to include as due to the service connected sinusitis disability: 

The Veteran further seeks entitlement to service connection for GERD, to include as due to the service connected disability of sinusitis.  Prior to the Board's determination as to whether the Veteran is entitled to an award of service connection for GERD, the Board must first determine whether the Veteran has submitted new and material evidence sufficient to reopen his claim.  The Board observes that the Veteran was previously denied entitlement to service connection for a "gastrointestinal disability," to include as due to a service connected disability, in an August 2011 Board decision.  The Board denied the Veteran's claim as the medical evidence failed to show evidence of a credible nexus between the Veteran's GERD disability and either his period of active duty service or his service connected sinusitis disability.  The Veteran did not appeal this denial and it therefore became final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1104.   

The Veteran filed his current claim for entitlement to service connection in May 2013.  In his application to reopen, the Veteran specified that his post-nasal drip, caused by the service connected sinusitis disability, aggravates his GERD.  See May 13, 2013 Statement in Support of Claim.  In a subsequent letter, the Veteran alerted the AOJ that he continues to receive medical care at the Bay Pines VAMC, and requested the AOJ to retrieve these records.  See August 2013 Supplemental Claim.  The Veteran additionally submitted an August 2013 medical statement from him physician, which reported his GERD was "severe" and "intractable" and does not respond to medications.  See December 2013 Statement in Support of Claim. 

In response to the Veteran's application for entitlement to service connection, the AOJ afforded him a VA examination in August 2014, to assess the etiology of the Veteran's GERD disability.  Thereafter, in an August 2014 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection, finding that there is no evidence showing a nexus between the Veteran's military service or between his service connected sinusitis disability.  The AOJ, however, did not make a finding as to whether the Veteran had submitted new and material evidence sufficient to reopen his previously denied claim. 

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this regard, the Board observes that the Veteran has submitted "new" evidence in support of his claim to reopen the issue of entitlement to service connection for the GERD disability.  A review of the evidentiary record shows the Veteran has submitted personal statements, medical statements from his private physicians, and records of VA medical treatment.  Additionally, the Board observes that the AOJ afforded the Veteran a VA examination, with resulting medical opinion, to assess the etiology of his GERD disability in August 2014.  In reviewing these records, the Board notes that these records were not previously available before the Board when the August 2012 decision was issued, and therefore constitute "new" evidence. 

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As discussed above, the Veteran's claim was previously denied for failure to provide sufficient evidence that (1) a credible nexus exists between the GERD disability and the Veteran's military service and/or (2) a credible nexus exists between the GERD disability and the service connected sinusitis disability.  In reviewing the August 2014 VA examination and medical opinion, the Board observes that the examiner concluded presence of mucous in the Veteran's esophagus, as reported on an April 2011 endoscopy report, was "likely a significant contributing factor the Veteran's GERD."  See August 2014 VA Examination.  This medical opinion, on its face, is considered a positive nexus medical opinion for an award of secondary service connection.  Therefore, based upon the above analysis, the Board finds sufficient evidence to reopen the Veteran's claim for entitlement to service connection for GERD, to include as due to the service connected sinusitis disability.  

iv.  Entitlement to service connection for GERD, to include as due to the service connected sinusitis disability:

In light of the analysis above, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for GERD, to include as due to the service connected sinusitis disability.  That being said, the Board finds that the weight of the competent and credible medical evidence of record does not support a finding that the GERD disability is either etiologically related to the Veteran's active duty service or secondary to his service connected sinusitis disability. 

First, the Board finds that the Veteran has satisfied the first element of service connection, the existence of a current disability.  A review of the Veteran's VA medical records shows he has been diagnosed with esophageal reflux, GERD, and other GI related symptoms.  See Bay Pines VAMC Records.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to evidence of an in-service injury or disease, the Board finds no evidence to indicate that the Veteran sought treatment for any symptoms of a GERD disability.  A review of the Veteran's longitudinal medical records does show that the Veteran sought regular treatment for symptoms of sinusitis.  For example, in March 1965, the Veteran went on sick call for symptoms of sinusitis.  During a physical examination, the Veteran reported additional symptoms of congestion and a headache, but made no mention of any symptoms of nausea or other gastrointestinal symptoms.  A review of subsequent in-service treatments for sinusitis similarly shows the Veteran did not report any symptoms of nausea or gastrointestinal complaints.  See STRs, dated October 1965, February 1966, July 1966, and September 1966.

The Board does, however, observed that the Veteran reported a history of "frequent indigestion" and "stomach troubles" during a November 1966 pre-induction report of medical history.  While the Veteran may have reported these symptoms, the Board does not find this pre-induction report of medical history to rise to the level of establishing a pre-existing disability.  Furthermore, based on the lack of any reported symptoms of a gastrointestinal disorder during service, the Board finds no evidence which would support that any pre-existing disability was aggravated by his active duty service.  Even the Veteran's contemporaneous subjective reports support this finding, as he denied any symptoms of indigestion or gastrointestinal troubles during his September 1966 pre-separation report of medical history. 

Therefore, based upon the lack of any reported symptoms of a gastrointestinal disability during the Veteran's active duty service, the Board finds no evidence to support a finding of an in-service occurrence of the current GERD disability.  The Board additionally finds the lack of any reported gastrointestinal symptoms to be significant, in light of the frequency with which the Veteran sought medical treatment for symptoms of sinusitis.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buczynski v. Shinseki, 24 Vet. App. 221 (2011)(A lack of notation where it would be expected, to include during treatment or examination, is noteworthy).  

While the Board has considered the Veteran's lay testimony of an onset of symptoms during service, the Board finds the lack of any documentation of such symptoms to be probative evidence against his claim.  Ordinarily the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2001) (Lance, J. concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 802 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, the Board finds the Veteran's service medical records are complete and furthermore contain numerous instances in which the Veteran sought treatment for symptoms of his service connected sinusitis disability.  The Board therefore concludes that the record is complete in relevant part.  Furthermore, the Board finds that it is likely that if the Veteran experienced symptoms of a gastrointestinal disability, as a result of or aggravated by his sinusitis, such symptoms would have been reported.  Therefore, the Board finds that the absence of such contemporaneous evidence weighs against the Veteran's current claim.

Turning next to the Veteran's assertion that his GERD disability was either caused by or aggravated by the service connected sinusitis disability, the Board finds that the weight of the evidence is against such a finding.  While the evidence of record contains both favorable and unfavorable medical opinions on the issue of secondary service connection, the Board finds that the more probative and persuasive evidence preponderated against the Veteran's claim of secondary service connection.

Before discussing the merits of each individual opinion, the Board reiterates that its principal responsibility is to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

With respect to the positive nexus opinions of record, the Board observes that the June 2014 VA examiner concluded that the presence of mucous within the Veteran's esophagus, as reported on an April 2011 endoscopy report, was "likely a significant contributing factor the Veteran's GERD."  See August 2014 VA Examination.  The August 2014 VA examiner additionally cited to a May 8, 2012 gastroenterology consultation which similarly believed the mucous was a factor aggravating the Veteran's GERD symptoms.  No other finding or rationale was provided in support of this conclusion.  

The Board finds this August 2014 VA examiner's medical conclusion to be of limited probative value.  Most significantly, the Board finds this opinion to be less probative because it provides no explanation or rationale for its conclusion.  Rather than provide any explanation or rationale, the June 2014 VA examiner, in essence, adopts the findings/conclusions of the May 8, 2012 gastroenterology consultation, stated he "concurred" with "that specialist."  However, the Board finds that the June 2014 VA examiner overstated the findings/conclusions of the May 8, 2012 clinician.  Specifically, the Board observes that the May 8, 2012 gastroenterologist advised the Veteran that "it is possible that longstanding rhinitis and postnasal drip is contributing to [his] regurgitation and esophageal regurgitation."  See Bay Pines VAMC Records. 

Thus, it appears the June 2014 VA examiner, and the May 8, 2012 gastroenterologist, provided a speculative medical opinion, stating that there was a possibility that the Veteran's GERD was being aggravated or caused by his service connected sinusitis disability.  Due to the speculative nature of these opinions, the Board finds they are entitled to limited probative value.  See Stegman v. Derwinksi, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection.).  Moreover, service connection may not be predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; See Perman v. Brown, 5 Vet. App. 237, 241   (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran has submitted numerous statements from private physicians in support of his claim for entitlement to service connection.  For example, the Board notes that in April 2017, the Veteran's physician, Dr. S.A. submitted a statement which reported that the Veteran suffers from chronic allergies and postnasal drip which cause the veteran's early morning nausea and associated gastrointestinal symptoms.  Similar statements were submitted by Dr. S.A., wherein he reported that the Veteran suffers from chronic and intractable GERD due to chronic postnasal drip.  See February 2015 and December 2017Medical Opinions. While these medical opinions purport to establish a causal link between the Veteran's service connected sinusitis and the GERD disability, the opinions are conclusory in nature and do not provide any explanation or rationale for its findings.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  As such, the Board finds the medical opinions of Dr. S.M. are entitled to little probative value.  

In light of the evidence outlined above, the Board finds that the positive medical opinions of record are of limited probative value.  The Board finds that the totality of these opinions are either speculative in nature or lack sufficient detail and/or explanation which would allow the Board to make an informed determination.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012)(holding that an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports).  

Turning next to the negative opinion evidence of record, the Board finds that the April 2015 VA medical opinion to be both probative and entitled to significant weight.  Overall, the findings of this April 2015 VA medical opinion concluded that there was no evidence to support a causal link, or evidence of aggravation, between the Veteran's service connected sinusitis and the GERD disability.  In support of this conclusion, the April 2015 VA medical examiner explained that GERD is caused by reflux of stomach acid into the esophagus. Continuing, the examiner explained that in most sufferers, this is due to a relaxation of the lower esophageal sphincter (LES) that opens to allow food and liquids to pass into the stomach, and closes to prevent food and stomach acid from flowing back into the esophagus.  While this relaxation happens a few times per day, even for those without GERD, the medical literature does not explain why it happens more frequently in those with GERD.  

However, the April 2015 examiner noted that there are several medically recognized factors that contribute to symptoms of GERD, including alcohol use, being overweight, age, smoking, and certain foods such as citrus fruits, chocolate, drinks with caffeine, fatty and friend foods, and many others. Of these medically recognized factors, the April 2015 medical examiner noted that the Veteran's age and weight are likely to have played a significant role in the development of GERD and related gastrointestinal symptoms.  This conclusion is similar to the findings of the prior May 2011 VHA medical opinion, which found that the most likely cause for the Veteran's esophageal reflux was his morbid obesity as the more weight there was in the abdomen, the more internal abdominal pressure there was to push stomach contents back into the chest.  Both these conclusions are supported by citations to medical literature. 

As to any evidence of aggravation or association between the service connected sinusitis disability and symptoms of GERD, the April 2015 examiner reported that there was no medically recognized relationship between sinusitis/postnasal drip and GERD symptoms.  Because there is no medical known or recognized relationship, the April 2015 examiner explained that there would be no evidence to support a finding that the service connected sinusitis disability caused or aggravated the Veteran's GERD. 

The Board finds that the opinions and conclusions of the April 2015 VA medical examiner are thorough, supported by a clear rationale, and citations to medical literature and are therefore entitled to significant probative value.  The April 2015 medical examiner cited to the Veteran's relevant medical history, and included a discussion of the Veteran's lay reports concerning symptomatology.  Overall this April 2015 medical opinion was clear and the conclusion contained sufficient detail thus allowing for informed appellate review under applicable VA laws and regulations.  As such, the Board finds this opinion is probative and entitled to significant weight.  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992)(holding that the Board is permitted to favor one medical opinion over another provided that it gives adequate statements of its reasons and bases for doing so). 

Finally, as to the Veteran's remaining lay assertions of a nexus, the Board has considered his lay allegations of continuous symptoms and his reports that the service connected sinusitis disability caused and/or aggravates the GERD disability, but finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report his symptoms and experiences, he is not competent to ascertain the etiology of his diagnoses for GERD, and related gastrointestinal symptoms.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As to the Veteran's claim, the reasoning expressed in Jandreau is applicable because he seeks to offer an etiology opinion rather than provide a diagnosis.  The Board finds that the question of whether the Veteran currently has a GERD disability as a result of the service connected sinusitis disability is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  

For all the above reasons, entitlement to service connection for GERD, to include as secondary to the service connected sinusitis disability, is denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for the Veteran's bilateral tinnitus disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

New and material evidence having been received; the claim for entitlement to service connection for connection for GERD, to include as due to the service connected sinusitis, is granted. 

Entitlement to service connection for GERD, to include as due to the service connected sinusitis, is denied. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


